Lumpkin, P. J.
1. An agreement in writing containing admissions of fact, though made for the purposes of a particular trial and after-wards withdrawn, is nevertheless admissible in evidence against the party making such agreement, in favor of the opposite party, in a subsequent trial of the same case. Such agreement is not, however, absolutely binding and conclusive upon the party by whom it was signed; but it is his right to disprove, rebut or explain any statement therein contained. See Luther v. Clay, 100 Ga. 236.
Submitted February 23,
Decided March 25, 1898.
Petition. Before Judge Henry. Ployd superior court. January term, 1897.
Fouche. & Fouche, for plaintiff, in error.
C. N, F oath erst on, contra.
2. The evidence warranted the judgment rendered by the judge, who by consent tried this case without the intervention of a jury, and it will not be disturbed by this court.

Judgment affirmed.


All concurring, except Cobb, J., absent.